Person, J.
(after stating the facts). The claim presented against the estate of Robert Montgomery, Sr., consists of two distinct items, or parts, the first for services in managing the farm generally, and the other for money used and labor expended in making permanent improvements on the farm, such as the barn and addition to the house. These subdivisions of the claim must be considered separately.
1. There seems to be no foundation whatever for any allowance in favor of the son’s estate because of his general management and cultivation of the farm. The claim in that behalf is not for damages because of the violation of the contract, but for the value of the services, on the ground that they were rendered for, and were beneficial to, the father. The answer is that in working the farm generally the son was not working for his father, but for himself. He managed *403the farm as he chose, and received, for his own benefit, all that the land produced. The farm was called the son’s, and treated as if the son owned it. It is true he supported his father and mother and gave to the father certain spending money; but his labor upon the farm generally was no more in the nature of service to the father than it would have been had he leased the farm for money rent, and then proceeded to cultivate it for his own benefit. The income which he derived from the farm is not given, nor is the expense of maintaining his father and mother. But the exact figures either way are immaterial; the fact that he cultivated the farm for his own benefit determines the question. That the use of the farm was fairly profitable to him is shown by the money he was able to accumulate therefrom and invest in the permanent improvements hereinafter mentioned.
2. That portion of the claim for money used and labor expended in erecting the barn and building the addition to the house stands upon a different basis. These were permanent improvements which enhanced the value of the property. The money which the son put into these improvements was his own, and so understood by everybody, although it had been obtained through the use of the farm. When it was contemplated that the son would invest his money in permanently improving the land, the title to which was still in the father, it was agreed that he should be secured against losing it. The security was clearly intended to be absolute and not subject to the contingency of his dying before his father did. His right to reimbursement could not be cut off by a change in his father’s will. There is no question made but that the value of the land was increased to the full amount of the cost of these improvements; and as much remains to the father’s estate after allowing that cost, as there would have been had the improvements not been made. The *404son’s estate was entitled to an allowance against the estate of his father for the cost of these improvements.
3. The instructions given by the trial court to the jury were not in accordance, fully, with the views above expressed. Those instructions permitted a recovery by the claimant, not only for the money and labor put into the permanent improvements, but also for the services of the son in the general management of the farm, less the value of the proceeds received by him. This was unquestionably erroneous. But it was plainly error without prejudice. The undisputed value' of the money and labor put into the permanent improvements, by the son, and which his administratrix was entitled to recover, equaled, if it did not exceed, the total amount allowed by the jury. There was practically no dispute in the testimony as to the cost of the improvements, their value to the father’s estate, of the understanding with which they were made; and it is fairly probable from the amount of the verdict that it was this portion of the claim which the jury allowed. It is provided by Act No. 89, Pub. Acts 1915 (3 Comp. Laws 1915, § 14565) that:
“No judgment or verdict shall be set aside or reversed, or a new trial be granted by any court of this State in any case, civil or criminal, on the ground of misdirection of the jury, or the improper admission or rejection of evidence, or for error as to any matter of pleading or procedure, unless, in the opinion of the court, after an examination of the entire cause, it shall affirmatively appear that the error complained of has resulted in a miscarriage of justice.”.
There can scarcely be a situation where the requirements of this statute are more clearly applicable. The substance of all the- evidence taken upon the trial seems to have been included in the bill of exceptions, and the character of the assignments of error made it necessary that this should be so. After an examination of *405the entire cause, we cannot say that it affirmatively appears that the errors complained of have resulted in a miscarriage of justice.
The judgment is affirmed.
Stone, C. J., and Kuhn, Bird, Moore, Steere, and Brooke, JJ., concurred. Ostrander, J., did not sit.